Citation Nr: 0708536	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin disability, 
including actinic keratosis.


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Army from 
March 1953 to February 1955.  He served 18 months in the 
Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
skin disability, including actinic keratosis.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the veteran's service medical records appear to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri, the veteran's personal 
statement in his August 2004 notice of disagreement is the 
only evidence of the medical treatment he claims to have 
received in Korea for a skin disability on his face.  

The RO did not attempt to obtain summary reports from the 
Office of the Surgeon General of the Army or morning reports 
from the veteran's duty in Korea where the veteran reports he 
received treatment from a doctor at a field hospital or an 
aid station for his claimed disability.  The United States 
Court of Appeals for Veterans Claims (Court) has on multiple 
occasions advised that in lieu of service medical records, 
morning reports could be used to corroborate the veteran's 
testimony concerning at least the timing of events in 
service.  See Washington v. Nicholson, 19  Vet. App. 362 
(2005); see also Sizemore v. Principi, 18 Vet. App. 264 
(2004). The Court has said that at a minimum, VA should, in 
such circumstances where service medical records are 
unavailable, request implicated morning reports to assist the 
veteran in substantiating his claim.  Washington, at 370.

In addition, the veteran provided a favorable etiology 
opinion from his dermatologist.  However, the opinion did not 
contain a diagnosis.  Therefore, a medical examination and a 
nexus opinion would be helpful prior to adjudication.  38 
C.F.R. § 3.159(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should contact the 
veteran and attempt to obtain additional 
information (dates and locations) 
regarding the veteran's medical treatment 
for a skin disability at a field hospital 
or aid station in Korea.

2.  With information from the veteran, 
the RO should contact the service 
department and the Office of the Surgeon 
General and obtain all available records 
related to the veteran's alleged skin 
treatment in Korea.

3.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of skin symptoms from the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to skin 
disorders?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
sun exposure during active service 
caused or aggravated this 
disability?  

The physician should offer a rationale 
for any conclusion and reconcile it with 
the September 2004 report by D. Clemons, 
M.D..  If any question cannot be 
answered, the physician should state the 
reason.

4.  After the development requested 
above has been completed to the extent 
possible, the AMC or RO should 
readjudicate the service connection 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


